Exhibit 10.4

Non-Employee Director Option Grant Agreement

[for use commencing May 2015]

CAREER EDUCATION CORPORATION

2008 INCENTIVE COMPENSATION PLAN

NON-QUALIFIED STOCK OPTION AGREEMENT

This STOCK OPTION AGREEMENT (this “Agreement”) dated                      (the
“Grant Date”) is by and between Career Education Corporation, a Delaware
corporation (the “Company”), and [                ] (the “Grantee”).

In accordance with Section 6 of the Career Education Corporation 2008 Incentive
Compensation Plan, as amended (the “Plan”), and subject to the terms of the Plan
and this Agreement, the Company hereby grants to the Grantee an option to
purchase shares of common stock, par value $0.01 per share, of the Company
(“Shares”) on the terms and conditions as set forth below (“Option”). The Option
granted hereby is not intended to constitute an Incentive Stock Option within
the meaning of Section 422 of the Internal Revenue Code of 1986, as amended (the
“Code”). All capitalized terms used but otherwise not defined herein shall have
the meanings set forth in the Plan.

To evidence the Option and to set forth its terms, the Company and the Grantee
agree as follows:

1. Grant. The Committee hereby grants the Option to the Grantee on the Grant
Date for the purchase from the Company of all or any part of an aggregate of
                 Shares (subject to adjustment as provided in Section 4.2 of the
Plan).

2. Option Price. The purchase price per Share purchasable under the Option shall
be $         per Share (the “Option Price”) (subject to adjustment as provided
in Section 4.2 of the Plan). The Option Price is equal to 100% of the Fair
Market Value of one share of Common Stock on the Grant Date, as calculated under
the Plan.

3. Term and Vesting of the Option. The Option Term shall expire on the tenth
anniversary of the Grant Date. The Option shall vest and become exercisable on
                     ([each a/the] “Vesting Date”). Except as otherwise provided
herein, the Option may be exercised on or following the Vesting Date with
respect to the vested portion as long as such exercise occurs prior to the
expiration of the Option as provided in this Agreement and the Plan.

Notwithstanding the foregoing provisions of this Section 3, and except as
otherwise determined by the Committee, as provided in the Plan or as provided
herein, any portion of the Option which is not vested (or otherwise not
exercisable) at the time of the Grantee’s Termination of Service shall not
become exercisable after such termination and shall be immediately cancelled and
forfeited to the Company.

4. Exercisability. Upon the Grantee’s Termination of Service, unless the
Committee determines that Cause exists at the time of such Termination of
Service, any Option which is vested at the time of such Termination of Service
shall remain exercisable (pursuant to and subject to the terms of the Plan),
until the earlier of (a) the third anniversary of such



--------------------------------------------------------------------------------

Termination of Service, and (b) the end of the Term. If the Committee makes a
determination that Cause exists at the time of such Termination of Service, then
all Options held by the Grantee at the time of such Termination of Service shall
be immediately cancelled and forfeited to the Company.

If the Grantee incurs a Termination of Service at the time of the Company’s
             annual meeting of stockholders due to his or her failure to be
nominated for, or refusal to stand for, reelection as a director at such annual
meeting, the Option shall vest and become exercisable on the [next] Vesting Date
[to the extent the Option is scheduled to vest on such date] and shall remain
exercisable [to the extent vested] (pursuant to and subject to the terms of the
Plan), until the earlier of (a) the third anniversary of such Termination of
Service, and (b) the end of the Term.

5. Exercise of Option. On or after the date any portion of the Option becomes
exercisable, but prior to the expiration of the Option in accordance with
Sections 3 and 4 above, the portion of the Option that has become exercisable
may be exercised in whole or in part by the Grantee (or, pursuant to Section 6,
by his or her permitted successor) upon delivery of the following to the Company
(or any Person designated by the Company):

(a) a written notice of exercise (which may include a notice made through any
electronic system designated by the Company) which identifies this Agreement and
states the number of whole Shares then being purchased; and

(b) any combination of cash (or by certified or personal check or wire
transfer), and/or (i) with the approval of the Committee, Shares or Shares of
Restricted Stock then owned by the Grantee in an amount having a combined Fair
Market Value on the exercise date equal to the aggregate Option Price of the
Shares then being purchased, or (ii) unless otherwise prohibited by law for
either the Company or the Grantee, an irrevocable authorization of a third party
to sell Shares acquired upon the exercise of the Option and promptly remit to
the Company a sufficient portion of the sale proceeds to pay the entire Option
Price and any tax withholdings resulting from such exercise.

Notwithstanding the foregoing, the Grantee (or any permitted successor) shall
take whatever additional actions, including, without limitation, the furnishing
of an opinion of counsel, and execute whatever additional documents the Company
may, in its sole discretion, deem necessary or advisable in order to carry out
or effect one or more of the obligations or restrictions imposed by the Plan,
this Agreement or applicable law.

No Shares shall be issued upon exercise of the Option until full payment has
been made. Upon satisfaction of the conditions and requirements of this
Section 5 and the Plan, the Company, in its sole discretion, shall either
(a) credit the number of Shares for which the Option was exercised in a book
entry on the records kept by the Company’s stockholder record keeper, or
(b) shall deliver to the Grantee (or his or her permitted successor) a
certificate or certificates for the number of Shares in respect of which the
Option shall have been exercised. Upon exercise of the Option (or a portion
thereof), the Company shall have a reasonable time to issue shares or credit a
book entry for the Common Stock for which the Option has been exercised, and the
Grantee shall not be treated as

 

-2-



--------------------------------------------------------------------------------

a stockholder for any purpose whatsoever prior to such issuance or book entry.
No adjustment shall be made for cash dividends or other rights for which the
record date is prior to the date such Common Stock is recorded as issued and
transferred in the Company’s official stockholder records, except as otherwise
provided in the Plan or this Agreement.

6. Limitation Upon Transfer. The Option and all rights granted hereunder shall
not (a) be transferred by the Grantee, other than by will, by the laws of
descent and distribution, or to a Permitted Transferee; (b) be otherwise
assigned, pledged or hypothecated in any way; and (c) be subject to execution,
attachment or similar process. Any attempt to transfer the Option, other than by
will or by the laws of descent and distribution or to a Permitted Transferee, or
to assign, pledge or hypothecate or otherwise dispose of the Option or of any
rights granted hereunder contrary to the provisions hereof, or upon the levy of
any attachment or similar process upon the Option or such rights, shall be void
and unenforceable against the Company or any Subsidiary; provided, however, that
the Grantee may designate a Beneficiary to receive benefits in the event of the
Grantee’s death. The Option shall be exercised during the Grantee’s lifetime
only by the Grantee, the Grantee’s guardian, the Grantee’s legal representative
or a Permitted Transferee.

7. Change in Control. Upon a Change in Control, the Grantee will have such
rights with respect to the Option as are provided for in the Plan.

8. Effect of Amendment of Plan. No discontinuation, modification, or amendment
of the Plan may, without the written consent of the Grantee, adversely affect
the rights of the Grantee under the Option, except as otherwise provided under
the Plan.

This Agreement may be amended as provided under the Plan, but no such amendment
shall adversely affect the Grantee’s rights under the Agreement without the
Grantee’s written consent, unless otherwise permitted by the Plan.

9. No Limitation on Rights of the Company. The grant of the Option shall not in
any way affect the right or power of the Company to make adjustments,
reclassifications, or changes in its capital or business structure or to merge,
consolidate, dissolve, liquidate, sell or transfer all or any part of its
business or assets.

10. Rights as a Stockholder. The Grantee shall have the rights of a stockholder
with respect to the Shares subject to the Option only upon becoming the holder
of record of such Shares.

11. Compliance with Applicable Law. Notwithstanding anything herein to the
contrary, the Company shall not be obligated to either (a) cause to be issued or
delivered any certificates for Shares pursuant to the exercise of the Option, or
(b) credit a book entry related to the shares issued pursuant to the exercise of
the Option to be entered on the records of the Company’s stockholder record
keeper, unless and until the Company is advised by its counsel that the issuance
and delivery of such certificates or entry on the records, as applicable, is in
compliance with all applicable laws, regulations of governmental authority, and
the requirements of any exchange upon which Shares are traded. The Company may
require, as a condition of the issuance and delivery of such certificates or
entry on the records, as applicable, and in order to

 

-3-



--------------------------------------------------------------------------------

ensure compliance with such laws, regulations and requirements, that the Grantee
make such covenants, agreements, and representations as the Company, in its sole
discretion, considers necessary or desirable.

12. No Obligation to Exercise Option. The granting of the Option shall impose no
obligation upon the Grantee to exercise the Option.

13. Agreement Not a Contract of Employment or Other Relationship. This Agreement
is not a contract of employment, and the terms of employment of the Grantee or
other relationship of the Grantee with the Company or its Subsidiaries shall not
be affected in any way by this Agreement except as specifically provided herein.
The execution of this Agreement shall not be construed as conferring any legal
rights upon the Grantee for a continuation of an employment or other
relationship with the Company or its Subsidiaries, nor shall it interfere with
the right of the Company or its Subsidiaries to discharge the Grantee and to
treat him or her without regard to the effect that such treatment might have
upon him or her as a Grantee.

14. Withholding. If the Company is obligated to withhold an amount on account of
any tax imposed as a result of the exercise of the Option, the Grantee shall be
required to pay such amount to the Company, or make arrangements satisfactory to
the Company regarding the payment of such amount, as provided in Section 17 of
the Plan. The obligations of the Company under the Plan shall be conditional on
such payment or arrangements, and the Company shall, to the extent permitted by
law, have the right to deduct any such taxes from any payment otherwise due to
the Grantee. The Grantee acknowledges and agrees that he or she is responsible
for the tax consequences associated with the grant and exercise of the Option.

15. Notices. Any communication or notice required or permitted to be given
hereunder shall be in writing, and, if to the Company, to its principal place of
business, attention: Secretary, and, if to the Grantee, to the address appearing
on the records of the Company. Such communication or notice shall be delivered
personally or sent by certified, registered, or express mail, postage prepaid,
return receipt requested, or by a reputable overnight delivery service. Any such
notice shall be deemed given when received by the intended recipient.

16. Governing Law. Except to the extent preempted by federal law, this Agreement
shall be construed and enforced in accordance with, and governed by, the laws of
the State of Delaware without regard to the principles thereof relating to the
conflicts of laws.

17. Receipt of Plan. The Grantee acknowledges receipt of a copy of the Plan, and
represents that the Grantee is familiar with the terms and provisions thereof,
and hereby accepts the Option subject to all the terms and provisions of this
Agreement and of the Plan. The Option is granted pursuant to the terms of the
Plan, the terms of which are incorporated herein by reference, and the Option
shall in all respects be interpreted in accordance with the Plan. The Committee
shall interpret and construe the Plan and this Agreement, and its interpretation
and determination shall be conclusive and binding upon the parties hereto and
any other person claiming an interest hereunder, with respect to any issue
arising hereunder or thereunder.

 

-4-



--------------------------------------------------------------------------------

18. Other Terms and Conditions. The foregoing does not modify or amend any terms
of the Plan. To the extent any provisions of the Agreement are inconsistent or
in conflict with any terms or provisions of the Plan, the Plan shall govern.

[Signature Page Follows]

 

-5-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.

 

Career Education Corporation By:  

 

Name:   Title:   Grantee By:  

 

Name:  

 

 

-6-